Citation Nr: 1415754	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  07-39 259	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine muscle strain with degenerative arthritis prior to October 15, 2010, and in excess of 30 percent thereafter.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate A. Sosna, General Attorney


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1969 and from February 1974 to August 1977.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a January 2007 decision of the Winston-Salem, North Carolina, Department of Veterans Affairs (VA) Regional Office (RO).  In February 2010, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In February 2012, the Board issued a decision that denied the claims of entitlement to a rating in excess of 10 percent prior to July 23, 2009 for lumbar spine muscle strain with degenerative arthritis and entitlement to a rating in excess of 30 percent from October 15, 2010 for lumbar spine muscle strain with degenerative arthritis; and partially granted entitlement to a rating in excess of 10 percent for lumbar spine muscle strain with degenerative arthritis, effective from July 23, 2009 to October 14, 2010, assigning a 20 percent rating.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2013). 

In September 2013, pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board sent the Veteran a letter notifying him of an opportunity to receive a new decision from the Board that would correct any potential due process error relating to the duties of the VLJ that conducted the February 2010 hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In September 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.

Accordingly, the February 2012 Board decision is vacated.



	                        ____________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals


